UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2016 Date of Reporting Period: 03/31/2016 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2016 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 63.33% $ 500,000 Stanley Black & Decker, Inc. 04/01/2016 0.51 % $ 500,000 1,488,000 Wisconsin Public Service Corporation 04/01/2016 0.55 % 1,488,000 1,000,000 Toyota Motor Credit Corporation 04/04/2016 0.51 % 999,958 1,506,000 V.F. Corporation 04/04/2016 0.71 % 1,505,912 966,apital, LLC 04/05/2016 0.47 % 965,951 2,000,000 Novartis Finance Corporation 04/06/2016 0.41 % 1,999,889 1,000,000 McCormick & Company, Incorporated 04/07/2016 0.48 % 999,922 1,494,000 V.F. Corporation 04/08/2016 0.71 % 1,493,797 696,000 Eversource Energy 04/11/2016 0.64 % 695,878 1,075,000 Stanley Black & Decker, Inc. 04/11/2016 0.61 % 1,074,821 1,500,000 Starbucks Corporation 04/11/2016 0.54 % 1,499,779 1,001,000 Starbucks Corporation 04/11/2016 0.56 % 1,000,847 1,000,000 C.R. Bard, Inc. 04/12/2016 0.56 % 999,832 1,000,000 UnitedHealth Group Incorporated 04/12/2016 0.67 % 999,798 354,000 UnitedHealth Group Incorporated 04/12/2016 0.67 % 353,929 546,000 UnitedHealth Group Incorporated 04/12/2016 0.67 % 545,890 1,000,000 C.R. Bard, Inc. 04/14/2016 0.55 % 999,805 650,000 McCormick & Company, Incorporated 04/15/2016 0.48 % 649,898 600,000 Stanley Black & Decker, Inc. 04/15/2016 0.63 % 599,855 800,000 Stanley Black & Decker, Inc. 04/15/2016 0.63 % 799,807 1,370,000 Walt Disney Company (The) 04/15/2016 0.43 % 1,369,776 1,000,000 Walt Disney Company (The) 04/15/2016 0.43 % 999,837 1,500,000 Novartis Securities Investment Ltd. 04/18/2016 0.44 % 1,499,695 1,670,000 Pfizer Inc. 04/18/2016 0.43 % 1,669,669 927,000 Australia and New Zealand Banking Group Limited 04/19/2016 0.56 % 926,745 743,000 C.R. Bard, Inc. 04/19/2016 0.56 % 742,796 663,000 C.R. Bard, Inc. 04/19/2016 0.56 % 662,818 250,000 Prudential plc 04/19/2016 0.41 % 249,950 1,001,000 V.F. Corporation 04/20/2016 0.73 % 1,000,620 1,001,apital, LLC 04/21/2016 0.54 % 1,000,705 1,586,000 Prudential plc 04/22/2016 0.53 % 1,585,519 750,000 C.R. Bard, Inc. 04/25/2016 0.57 % 749,720 800,000 Starbucks Corporation 04/25/2016 0.56 % 799,707 1,000,000 UnitedHealth Group Incorporated 04/25/2016 0.61 % 999,600 500,000 UnitedHealth Group Incorporated 04/25/2016 0.61 % 499,800 1,033,000 AbbVie Inc. 04/26/2016 0.60 % 1,032,577 1,000,000 AbbVie Inc. 04/26/2016 0.60 % 999,590 1,000,000 AbbVie Inc. 04/26/2016 0.59 % 999,597 518,000 AbbVie Inc. 04/27/2016 0.60 % 517,776 1,154,000 Honeywell International, Inc. 04/28/2016 0.41 % 1,153,654 2,001,000 Australia and New Zealand Banking Group Ltd. 04/29/2016 0.47 % 2,000,284 1,500,000 Coca-Cola Company (The) 04/29/2016 0.53 % 1,499,393 250, 05/03/2016 0.61 % 249,867 1,513,000 Unilever Capital Corporation 05/16/2016 0.50 % 1,512,073 1,000,000 Coca-Cola Company (The) 05/26/2016 0.54 % 999,190 1,500,000 Commonwealth Bank of Australia 05/31/2016 0.53 % 1,498,675 750,000 Commonwealth Bank of Australia 05/31/2016 0.55 % 749,325 1,000,000 Prudential plc 06/01/2016 0.61 % 998,983 1,001,000 Prudential plc 06/01/2016 0.61 % 999,982 1,131,000 Unilever Capital Corporation 06/06/2016 0.53 % 1,129,922 1,500,000 Pfizer Inc. 06/10/2016 0.52 % 1,498,513 1,250,000 Unilever Capital Corporation 06/13/2016 0.53 % 1,248,682 1,000,000 Nestle Finance International Ltd. 07/27/2016 0.59 % 998,115 769,000 Nestle Finance International Ltd. 07/27/2016 0.59 % 767,550 TOTAL COMMERCIAL PAPER 55,784,273 CORPORATE NOTES 3.53% 820,000 Philip Morris International Inc., 2.50% 05/16/2016 0.50 % 822,009 2,270,000 Wells Fargo & Company, 3.676% 06/15/2016 0.71 % 2,283,730 TOTAL CORPORATE NOTES 3,105,739 Page 1 U.S. GOVERNMENT AGENCY SECURITIES 28.06% 500,000 Federal Home Loan Banks 04/08/2016 0.37 % 499,965 775,000 Federal Home Loan Banks 04/19/2016 0.38 % 774,853 1,001,000 Federal Home Loan Banks 04/27/2016 0.41 % 1,000,711 500,000 Federal Home Loan Banks 04/29/2016 0.40 % 499,848 150,000 Federal Home Loan Banks 04/29/2016 0.40 % 149,954 601,000 Federal Home Loan Banks 05/18/2016 0.38 % 600,702 1,214,000 Federal Home Loan Banks 06/02/2016 0.40 % 1,213,180 1,000,000 Federal Farm Credit Banks, 0.52%(a) 06/20/2016 0.45 % 1,000,158 4,500,000 Federal Farm Credit Banks, 0.42%(a) 07/01/2016 0.46 % 4,499,598 3,575,000 Federal Farm Credit Banks, 0.53%(a) 07/27/2016 0.46 % 3,575,839 995,000 Federal Home Loan Banks 08/10/2016 0.44 % 993,443 2,000,000 Federal Home Loan Banks, 0.473%(a) 09/26/2016 0.48 % 1,999,952 4,500,000 Federal Farm Credit Banks, 0.53%(a) 10/20/2016 0.52 % 4,500,311 2,000,000 Federal Farm Credit Banks, 0.53%(a) 12/14/2016 0.53 % 2,000,000 1,405,000 Federal Farm Credit Banks, 0.525%(a) 12/28/2016 0.58 % 1,404,419 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 24,712,933 U.S. GOVERNMENT SECURITIES 6.25% 2,000,000 U.S. Treasury Note, 0.25% 04/15/2016 0.30 % 1,999,956 2,000,000 U.S. Treasury Note, 2.00% 04/30/2016 0.29 % 2,002,714 1,500,000 U.S. Treasury Note, 0.25% 05/15/2016 0.38 % 1,499,763 TOTAL U.S. GOVERNMENT SECURITIES 5,502,433 TOTAL SECURITY HOLDINGS - 101.17% 89,105,378 LIABILITIES, NET OF OTHER ASSETS - 1.17% (1,025,803 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $88,079,575 (a) Variable rate security - interest rate subject to periodic change. As of March 31, 2016, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2016 in valuing the Fund’s investments carried at value: Page 2 Investments Valuation Inputs in Securities Level 1 - None $ - - Level 2 - Commercial Paper 55,784,273 Corporate Notes 3,105,739 U.S. Government Agency Securities 24,712,933 U.S. Government Securities 5,502,433 Level 3 - None Total $ 89,105,378 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/20/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/20/2016 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/20/2016
